DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/27/17 has been entered.  Claims 1-13 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/28/21.
Interview Summary
	In an interview with attorney Justin DeAngelis on 9/30/21, it was confirmed that the proper specification to be entered is the 11-page marked up specification submitted 8/20/21 and will be the version prosecuted on the merits.  The 4-page marked-up specification will not be entered.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/5/19, 7/10/2020, 2/26/21, 6/30/21, 9/13/21 have been considered by the examiner.
Drawings
Drawings are objected to for the following:
Page 6 Line 25 “plurality of loops are disposed in a plurality of rows 9” is not consistently annotated in Fig. 1
Fig. 1 seems to annotate numeral 9 as a single loop and not as a plurality of rows
If numeral “9” is referring to all the loops that form a single row, it is still unclear how numeral “9” is a plurality
Relatedly, it is unclear why Fig. 1 indicates numeral 9 being 3 channels but then also of two channels
Relatedly, Figs. 1 and 2 seem to annotate numeral 10 as a single loop and not as a column of loops; as best understood, a single column comprises the four loops annotated
For clarity of record, examiner recommends annotating the following in at least one Fig. of Figs. 2-5; see annotations below as best understood, where subset of third loops are loops that are part of both the subset of first loops and the subset of second loops
‘first loops’ as recited on page 7 Line 26
‘second loops’ as recited on page 8 Line 22
‘third loops’ as recited on page 10 Lines 3-4 

    PNG
    media_image1.png
    311
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    550
    media_image3.png
    Greyscale

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The disclosure is objected to because of the following informalities: 
Specification is missing section titles such as “description of drawings”, “summary”, “detailed description”, etc
Page 1 Line 24 “lose” should read “loose”
Page 6 Line 24 “the first knitted layer” as related to Fig. 1; disclosure before page 6 Line 24 does not establish more than one layer of the shoe upper 2; it is unclear whether page 6 is referring to layer 5 as established on page 9
Related to the drawing objection for numeral 9, page 6 Line 25 “plurality of loops are disposed in a plurality of rows 9” is unclear as to the intention of the disclosure; with two numerals “9”, is the disclosure referring to a plurality of loops forming a row?
Page 6 Line 26 to page 7 Line 2-- first/second plurality of loops is unclear as to whether it is merely being claimed broadly that loops form more than one “row” or “channel” instead of indicating a specific direction to the first/second plurality of loops
Page 7 Line 3 “at least part of the loops 3 comprise or consist as well from a knitted fabric” is potentially considered as new matter in the specification; as best understood, Claim 1 Line 2 was a typographical error; as such, page 7 Line 3 is recommended to remove the terms “or consist as well from” in order to otherwise read “At least part of the loops 3 comprises a knitted fabric”
Age 7 Line 21 should read “From Figure 1” instead of “Figures 1-5” as Figures 2-5 do not show three or more channels in a single channel row
As best understood, page 7 Lines 24-25 “certain distance perpendicular to the mentioned axial direction a” is interpreted as a certain distance from the axis established by arrow a; inasmuch as a direction is laterally expansive, it is unclear how a distance could be measured perpendicular; confirmation is requested
Page 7 Line 26-page 8 Line 1 (‘first loops’) that are parallel to one another but separated by a distance perpendicular” needs confirmation that said distance is “distance b” although the reference numeral b is missing from Line 26
Page 8 Line 2 is recommended to read “figures 1-5” instead of “figures 2-5” as only figure 1 shows page 8 Lines 3-4 “more than three of loops 3, can define a set of first loops”
Page 8 Line 26-page 9 Line 8 is recommended for review.  Especially with the drawings not annotating first/second plurality of loops, as best understood, it seems page 9 Line 2 should read “a number of those loops 3 of rows 9 can also define a set of ‘first loops’”
Page 9 Line 8 “and/or” is unclear whether it is merely to indicate that “side by side” and “in parallel” are synonymous
Page 9 Line 8 “and/or” is also unclear whether it is disclosing that the first/second plurality of loops, disclosed to be of rows on page 8 Line 26-page 9 line 2, can also be in column
Page 10 Lines 6-7 starting with “From figures 1-5” seems to be redundant with page 10 Lines 2-4
Similarly to the drawing objection for reference numeral “9”, page 11 needs review whether the description of 9 needs review 
Numeral 10, added to Figures 1 and 2, and described on page 11, is not in the detailed description of the specification
Page 11 needs review whether the description of 10 needs review; as best understood, Figs. 1 and 2 indicate 10 as a single loop and not as a column
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Although the claims do not have to be verbatim of the specification, examiner recommends adding Claim 1 Lines 12-14 into an appropriate section of the specification, especially because the term “tubular bodies” in relation to the medial and lateral sides is not specifically in the specification
The amendment filed 12/5/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The phrase “the contents of which is incorporated herein by reference in its entirety” constitutes new matter.  Examiner recommends submitting a new amendment that .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim(s) 1, 2, 10-13 is/are objected to because of the following informalities: 
Claim 1 Line 1 “especially sports shoe” needs confirmation that applicant is definitively claiming a sports shoe; otherwise, examiner recommends removing the language because of the term “especially” 
Claim 1 Line 8 “forms” should read “form”
Claim 2 Line 2 “has” should read “have”
Claims 10-13 “the yarn” is recommended to read “a yarn” as neither the instant claims nor Claim 1 on which they depend have established that there is “a yarn” of either the shoe upper nor of the loops.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8 and 9 is/are rejected under U.S.C. 112(b).
	Claim 8 recites the limitation "the upper layer" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 8 nor Claim 1 on which Claim 8 depends have established more than one layer, let alone an “upper” layer.  It is unclear whether applicant intended to claim more than one layer or if Claim 8 contains a typographical error and should read “the upper” instead.

Claim 9 recites the limitation "the upper layer" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 9 nor Claim 1 on which Claim 9 depends have established more than one layer, let alone an “upper” layer.  It is unclear whether applicant intended to recite “the upper” or intended layers.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 8 and 9 is interpreted as if it recited an upper and bottom layer, based on page 9 Lines 18-24 of the specification
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman.
Regarding Claim 1, Wilson teaches a shoe, especially sports shoe  (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising:
a shoe upper (Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"),
wherein the shoe upper comprises a knitted fabric (Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"),
wherein the shoe upper has a plurality of tubular bodies extending therefrom (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the tubular bodies each defining a loop for threading a lace to allow the tying of the shoe at the foot of a wearer by means of the lace (Col. 16 Lines 40-42 "fastener may be threaded through one or more of the eyelets 460 on the medial side 400…and one or more of the eyelets 460 on the lateral side 402"; see Fig. 1B for clarification; although Fig. 1B is directed to a different embodiment, one of ordinary skill in the art would understand how it applies to the recitation of Col. 16),
wherein the tubular bodies each have a shape which forms a passage for the lace (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single 
wherein the plurality of tubular bodies includes a plurality of lateral tubular bodies on a lateral side of the shoe upper (see Fig. 4B; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"; Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot"; Col. 16 Line 9 "lateral side 402")
and a plurality of medial tubular bodies on a medial side of the shoe upper (see Fig. 4A; Col. 16 Line 4 "eyelets 460 on the medial side 400"), and
wherein the lateral tubular bodies are disposed in rows (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)")
and the medial tubular bodies are disposed in rows (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)").

Wilson does not explicitly teach wherein at least a part of each of the tubular bodies comprises a knitted fabric,
the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction,
wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction.

However, Wilson Fig. 3A-3B embodiment at least suggests wherein at least a part of each of the tubular bodies comprises a knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"
Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Nevertheless, Brinkman teaches wherein at least a part of each of the tubular bodies comprises a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of tubular bodies are arranged in such a manner that the tubular bodies are aligned in the same direction (Col. 16 Lines 46-48 "eyelets 460…of the article of footwear 40 are all oriented in the same orientation").
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein the knitted fabric of the shoe upper forms a single layer which bears the plurality of tubular bodies (inasmuch as it is a unitary construction, it is a single layer).
Regarding Claim 10, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein the yarn of the shoe upper consists of polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 11, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein the yarn of the loops consists of polyester of polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; Col. 4 Lines 37-41 "one or more of the first structures 142 may include a loop at least partially formed by the first yarn, where the fist yarn may also form one or more of the intermeshed loops 146 of the knitted component"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, and inasmuch as the loop 142 can be fully formed by the first yarn, Brinkman teaches the recitation).
Even if Brinkman did not restrict the yarn loop to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the yarn loop 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).

Claim(s) 2-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 1, 5, 7, 10, and 11 above, further in view of Taylor (USPN 10702017).
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein each of the tubular bodies has an outer diameter and an inner diameter for receiving the lace (inasmuch as it is has an arc with width, it has an inner and outer diameter),
wherein the tubular body has a length (wherein it has a thickness),
Brinkman at least suggests wherein the length is at least 100% of the outer diameter (Col. 5 Lines 13-18 "while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142").
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor 10702017.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and as Brinkman also teaches a modifiable range.  

Nevertheless, Taylor also teaches such a recitation (Col. 3 Lines 44-47 "while the slot sizes may vary…the slots will have a largest dimension…of less than 15 mm…at least 4 mm"; Col. 3 Lines 51-55 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, with the ratio of Wilson such that it is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson at least suggests wherein the length is at least 150% of the outer diameter (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).

Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson at least suggests wherein the rows of lateral tubular bodies are parallel (Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot" as such, see Fig. 4B),
and the rows of medial tubular bodies are parallel (see Fig. 4A).

Nevertheless, Taylor teaches wherein the rows of lateral tubular bodies are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges"),
and the rows of medial tubular bodies are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").

Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson at least suggests wherein the length is at least 200% of the outer diameter (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 1, 5, 7, 10, and 11 above, further in view of Burch (US Publication 2018/0332920).
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman at least suggests wherein the upper layer bears the plurality of tubular bodies (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper layer would have the tubular bodies).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein the upper layer bears the plurality of tubular bodies (inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an exterior layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multi-layer knit upper formed with the method of Burch would have the upper layer with the tubular bodies).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 1. 
Brinkman at least suggests wherein the layer below the upper layer is connected with the upper layer but has no contact with the loops (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper layer would have the tubular bodies).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of constructing a multi-layered knit upper for easier manufacturing such as in order to more easily encompass other structures.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein the layer below the upper layer is connected with the upper layer but has no contact with the loops (inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an exterior layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multi-layer knit upper formed with the method of Burch would have the upper layer with the tubular bodies, wherein the inner layer would not be touching the loops because the loops are formed on the exterior top surface of the first/exterior layer).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 1, 5, 7, 10, and 11 above, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson does not explicitly teach wherein the yarn of the shoe upper and the yarn of the loops are different in at least one property.

However, such a property may be of color, wherein a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.

Nevertheless, Follet at least suggests wherein the yarn of the shoe upper and the yarn of the loops are different in at least one property (see Fig. 9, where the property is color; [0104] "upper 120 can also include indicia that visually indicate the gradient pattern of the textured area 450.  For example, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the different colored yarn loops such as for aesthetic design.
Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 12.
Modified Wilson teaches wherein the yarn of the shoe upper and the yarn of the loops have different colors (see aforementioned rejection of Claim 12).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Siegismund et al (US Publication 2021/0007443) directed to plurality of loops on a knitted upper; McGinnity et al (USPN 10194714), McGinnity et al (USPN 10370785) directed to lace apertures; Klug et al (USPN 10251448) directed to multi-layered knit component with an outer layer of lace apertures; Hipp et al (US Publication 2020/0281302), Craig (USPN 9498023), Pogl et al (US Publication 2021/0186156), Ly (USPN 10316441), Podhajny (USPN 9936757) directed to multi-layer knits with eyelets; Boys et al (USPN 10327511) .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732